Filed 8/20/21 Lewis v. Superior Court CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    ROBIN LEWIS,

           Petitioner,
                                                                                             F082686
                    v.
                                                                              (Super. Ct. Nos. M20925618,
    THE SUPERIOR COURT OF FRESNO                                                        0002948)
    COUNTY,

           Respondent;                                                                    OPINION
    THE PEOPLE,

           Real Party in Interest.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for writ of mandate. F. Brian Alvarez,
Judge.
         Antoinette Taillac, Fresno County Public Defender, and Griffin Estes, for
Petitioner.
         No appearance for Respondent.
         Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Michael A. Canzoneri and David A. Lowe, Deputy Attorneys General, for Real Party in
Interest.
                                                        -ooOoo-


*        Before Detjen, Acting P.J., Smith, J. and Snauffer, J.
       On April 22, 2021, petitioner, Robin Lewis, filed a “Petition for Writ of Mandate,”
challenging the superior court’s April 1, 2021 order denying appointment of additional
counsel on appeal. Instead, the court required the Fresno County Public Defender’s
Office to represent petitioner in her misdemeanor appeal before the Appellate Division of
the Fresno County Superior Court. The superior court acknowledged petitioner was
entitled to appointment of counsel on appeal under the California Constitution. However,
under Government Code section 27706, a court cannot compel the public defender to
represent a misdemeanor defendant in an appeal from a preconviction ruling, as is the
case here. Writ relief is therefore warranted.
                     FACTUAL AND PROCEDURAL HISTORY
       On December 22, 2020, a misdemeanor criminal complaint was filed in Fresno
County Superior Court against petitioner. The complaint alleged two counts, possession
of drug paraphernalia in violation of Health & Safety Code section 11364, and possession
of a controlled substance in violation of Health & Safety Code section11377,
subdivision (a). On February 4, 2021, petitioner was appointed representation by the
Fresno County Public Defender’s Office and waived formal arraignment and the reading
of her rights. Petitioner moved to suppress evidence under Penal Code section 1538.5. A
hearing on the suppression motion was held on February 25, 2021, at which the judge
denied the motion.
       Petitioner filed a notice of appeal from the denial of the suppression motion on
March 26, 2021. The same day, petitioner filed a “Request for Court-Appointed Lawyer
in Misdemeanor Appeal” using California Judicial Counsel Form CR-133. On April 1,
2021, the appellate division of the superior court issued an order denying the request for
counsel. The court acknowledged petitioner, as an indigent defendant, was entitled to
appointment of counsel on appeal under article I, section 15 of the California
Constitution. But as to the discretion of public defenders to prosecute appeals set forth in

                                             2
Government Code section 27706, the court did not believe it was interfering with such
discretion by denying the request for additional appointed counsel and requiring the
public defender to prosecute the appeal.
       On April 22, 2021, petitioner filed the instant petition seeking an order mandating
the Appellate Division of the Fresno County Superior Court vacate is ruling denying
appointment of counsel and issue a ruling appointing counsel other than the public
defender to represent petitioner in the interlocutory appeal.
       On June 7, 2021, petitioner filed a request to stay the proceedings before the
appellate division of the superior court. We issued a stay on June 17, 2021, pending our
determination of the petition and directed the parties to provide informal briefing. The
stay and briefing order also notified the parties this court may elect to issue an
order for peremptory relief in the first instance. (See Palma v. U.S. Industrial Fasteners,
Inc. (1984) 36 Cal.3d 171.) Briefing having been submitted, the matter stands ready for
adjudication.
                                       DISCUSSION
       There is no question defendant is entitled to representation of counsel in her
criminal proceeding. “The defendant in a criminal cause has the right to a speedy public
trial, to compel attendance of witnesses in the defendant’s behalf, to have the assistance
of counsel for the defendant’s defense ….” (Cal. Const., art. I, sec. 15.) Further, the
California Rules of Court explicitly extend the right to counsel to the appointment of
appellate counsel in interlocutory misdemeanor proceedings conducted before the
appellate division of the superior court. “On application, the appellate division must
appoint appellate counsel for a defendant who was represented by appointed counsel in
the trial court or establishes indigency and who: [¶] … [¶] (B) Is charged with a
misdemeanor and the appeal is a critical stage of the criminal process.” (Cal. Rules of
Court, rule 8.851(a).)

                                              3
       The question raised by this petition is who should represent petitioner in the
proceeding. This issue was recently addressed in Gardner v. Appellate Division of
Superior Court (2019) 41 Cal.App.5th 1139, 1142 (Gardner), under nearly identical
procedural circumstances. In Gardner, the People appealed a suppression motion in a
misdemeanor criminal proceeding to the appellate division of the superior court. Upon
review of the relevant statutory authority governing the duties of public defenders, the
court held the superior court must appoint new counsel, because the trial court is not
statutorily authorized to appoint the public defender under those circumstances.
(Gardner, at p. 1142.)
       The duties of the public defender are prescribed by Government Code
section 27706, subdivision (a), which states:

       “The public defender shall perform the following duties:

       “(a) Upon request of the defendant or upon order of the court, the public
       defender shall defend, without expense to the defendant, any person who is
       not financially able to employ counsel and who is charged with the
       commission of any contempt or offense triable in the superior courts at all
       stages of the proceedings, including the preliminary examination. The
       public defender shall, upon request, give counsel and advice to such person
       about any charge against the person upon which the public defender is
       conducting the defense, and shall prosecute all appeals to a higher court or
       courts of any person who has been convicted, where, in the opinion of the
       public defender, the appeal will or might reasonably be expected to result in
       the reversal or modification of the judgment of conviction.” (Gov. Code,
       § 27706.)
       Two phrases in the second sentence of Government Code section 27706,
subdivision (a) were persuasive to the Gardner court finding the public defender could
not be compelled to provide appellate representation. First, the use of the term “ ‘upon
request’ ” but not “ ‘upon order of the court’ ” indicated the Legislature meant to prohibit
a court from appointing the public defender in an appeal. (See Gardner, supra, 41
Cal.App.5th at p. 1145.) Second, the same sentence of Government Code section 27706

                                                4
“only allows a public defender to ‘prosecute’ an appeal on behalf of a person who has
been ‘convicted.’ ” (Ibid.) Even if the sentence does allow a court to appoint the public
defender in an appeal from a misdemeanor conviction, “a court cannot compel the public
defender to represent a misdemeanor defendant in the People’s appeal from a
preconviction ruling or a dismissal.” (Ibid.; see Mowrer v. Appellate Department (1990)
226 Cal.App.3d 264, 268 [“Section 27706 vests the office of the county public defender
with the broad discretion to choose which clients it wishes to represent on appeal.”].)
The Gardner court summarized, “Whether the public defender should handle a
preconviction appeal is a policy question. To answer it, the decision maker must weigh
continuity of representation against other values, including those stated in Erwin [v.
Appellate Department (1983) 146 Cal.App.3d 715]—the public defender’s limited
expertise in appeals and limited funding. Such a decision is for the Legislature, not for
us, and the Legislature has made it in [Government Code] section 27706(a).” (Gardner,
supra, 41 Cal.App.5th at p. 1147.)
       The statutory interpretation conducted in Gardner is sound, and the Attorney
General, responding on behalf of real party in interest, reached the same conclusion. He
concluded, “in light of the decision in Gardner [], it is evident that additional appointed
counsel should be someone other than the public defender” and the writ petition be
granted. We agree and direct the issuance of a peremptory writ in the first instance.
(Palma v. U.S. Industrial Fasteners, Inc., supra, 36 Cal.3d at pp. 177–180.) The parties
were properly notified a peremptory writ may issue. Further, petitioner’s right to relief is
obvious and no useful purpose would be served by issuance of an alternative writ, further
briefing, and oral argument. (Ng v. Superior Court (1992) 4 Cal.4th 29, 35; see Lewis v.
Superior Court (1999) 19 Cal.4th 1232, 1236–1237, 1240–1241; Brown, Winfield &
Canzoneri, Inc. v. Superior Court (2010) 47 Cal.4th 1233, 1240–1244.)



                                              5
                                       DISPOSITION
       Let a peremptory writ issue directing the Appellate Division of the Fresno County
Superior Court to: (1) vacate its April 1, 2021 order denying the “Request for
Court-Appointed Lawyer in Misdemeanor Appeal,” (2) grant the request, and (3) appoint
counsel other than the public defender to represent petitioner on appeal.
       The order staying the proceedings, issued on June 17, 2021, is vacated.
       In the interests of justice and to prevent further delays, this decision shall be final
as to this court immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).) The remittitur
will issue immediately upon the finality of this opinion as to this court, should the parties
so stipulate. (Cal. Rules of Court, rules 8.272(c)(1) & 8.490(d).




                                               6